Name: Council Regulation (EEC) No 1112/89 of 27 April 1989 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1989/90 milk year
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices
 Date Published: nan

 No L 118 / 329 . 4 . 89 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1 1 12/89 of 27 April 1989 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1989/90 milk year Whereas the intervention prices for Grana Padano and Parmigiano Reggiano cheeses must be fixed in accordance with the criteria laid down in Article 5 (2 ) of Regulation (EEC) No.804 /68 ; Whereas , pursuant to Article 5b of Regulation (EEC) No 804 / 68 » the Council , when fixing the target price for milk and the intervention prices , fixed a guarantee threshold for milk ; whereas , however , the initial objective in fixing a guarantee threshold is achieved, inter alia, by means of the system of quotas , together with an additional levy on deliveries of milk or milk products which exceed the reference quantities determined; Whereas Article 68 of the Act ofAccession has led to prices in Spain being set at a level differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , the Spanish prices should be aligned with the common prices at the beginning of each marketing year ; whereas the criteria laid down for alignment lead to the Spanish prices being set at the level mentioned hereinafter , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Regulation (EEC) No 804 / 68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products ( x ), as last amended by Regulation (EEC) No 763 / 89 ( 2 ), and in particular Articles 3 (4 ) and 5 ( 1 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when fixing the common agricultural prices , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are in particular to secure a fair standard of living for the agricultural community and to ensure that supplies are available and that they reach the consumers at reasonable prices ; Whereas the target price for milk should bear a balanced relationship to the prices for other agricultural products and in particular, to the prices for beef and veal , and be consistent with the desired general pattern of cattle farming; whereas it is also necessary , in fixing that price , to take account of the Community's efforts to establish a long term balance between supply and demand on the milk market , allowing for external trade in milk and milk products ; Whereas the intervention prices for butter and for skimmed-milk powders are intended to contribute to the achievement of the target price for milk ; whereas it is necessary to determine price levels in the light of the overall supply and demand situation on the Community market in milk and the opportunities for disposal of butter and skimmed-milk powder on the Community and world markets ; Article 1 For the 1989 / 90 milk year , the target price for milk and the intervention prices for milk products shall be as follows : (ECU/100 kg) Community of Ten Spain ( a) target price for milk : 27,84 27,84 (b) intervention price : butter skimmed-milk powder 300,80 174,04 322,26 220,12 Grana Padano cheese:  of an age of between 30 and 60 days  of an age of at least six months 388,93 480,33 Parmigiano Reggiano cheese of an age of at least six months 529,19 I Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1988 / 89 milk year . (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 84 , 29 . 3 . 1989 , p. 1 . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 37 . ( 4 ) Opinion delivered on 13 April 1989 (not yet published in Official Journal ). ( s ) Opinion delivered on 31 March 1989 (not yet published in Official Jornal). No L 118 /4 Official Journal of the European Communities 29 . 4 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1989 . For the Council The President J. BARRIONUEVO PENA